

117 HR 295 IH: Pandemic Healthcare Access Act
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 295IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Budd (for himself, Mr. Roy, Mr. Taylor, Mr. Posey, Mr. Van Drew, Mr. Gaetz, Mr. Weber of Texas, Mr. Cline, Mr. Bishop of North Carolina, Mr. Keller, Mr. Curtis, Mr. Stewart, Mr. Williams of Texas, Mr. Mooney, Mr. Harris, Mr. Cole, Mr. Gooden of Texas, Mr. Gohmert, and Mr. Babin) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo waive high deductible health plan requirements for health savings accounts.1.Short titleThis Act may be cited as the Pandemic Healthcare Access Act.2.Access to health savings accounts(a)In generalFor purposes of section 223 of the Internal Revenue Code of 1986, notwithstanding subsection (c)(1) thereof, during the coronavirus emergency period, any individual who is covered by any health plan, including a health plan which is not a high deductible health plan, shall be treated as an eligible individual. (b)Contribution deadlineAn individual who is treated as an eligible individual for purposes of section 223 of the Internal Revenue Code of 1986 solely by reason of subsection (a) may make contributions to the health savings account (as defined in section 223(d) of such Code) of such individual up to the due date for the return of Federal income tax for the taxable year which includes the last day of the coronavirus emergency period.(c)Coronavirus emergency periodFor purposes of this section, the coronavirus emergency period is the period beginning on March 13, 2020, and ending on the later of—(1)the last day on which the declaration of emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect; or(2)the last day on which the declaration of national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is in effect.